Citation Nr: 0842287	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-09 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease-osteoarthritis.

2.  Entitlement to service connection for degenerative joint 
disease of the right rotator cuff.  

3.  Entitlement to service connection for degenerative joint 
disease of the left rotator cuff.

4.  Entitlement to service connection for left hip 
replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from July 1948 to February 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2005 by the 
Department of Veteran Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the law requires the VA to afford a 
veteran a medical examination, or obtain a medical opinion, 
when necessary to make a decision on a claim.  See 
38 U.S.C.A. § 5103A(d).  When medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See 
McLendon v Principi, 20 Vet. App. 79 (2006); Littke v. 
Derwinski, 1 Vet. App. 90 (1991).

The veteran asserts that an in service plane crash landing 
and numerous carrier take-offs and landings resulted in his 
bilateral rotator cuff degenerative joint disease and left 
hip replacement.

The veteran received a VA examination related to these claims 
in January 2008, but the grammatical structure of the 
examiner's opinion addressing the veteran's contentions 
renders the opinions difficult to understand.  The examiner's 
opinions, therefore, should be clarified.  

Regarding the issue of service connection for degenerative 
joint disease-osteoarthritis, the Board defers ruling on this 
claim until the examiner's opinion is clarified sufficiently.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The veteran's claims file should be 
forwarded to the VA physician that 
provided the veteran's January 2008 
examination, if he is available.  This 
examiner should review the full history 
of the veteran's disorders, including the 
veteran's own account of the etiology of 
his disability and the results of the 
various test conducted during his January 
2008 examination, and specifically 
comment as to the likelihood that the 
veteran's bilateral rotator cuff 
degenerative joint disease and left hip 
replacement may be related to his 
military service (to including multiple 
aircraft carrier landings and take-offs).  
IF the physician deems that another 
examination of the veteran would be 
helpful to resolving these questions, 
such an examination should be scheduled.  
The physician should provide a complete 
and clearly stated rationale for all 
opinions expressed.  Should the original 
examiner not be available a physician 
with comparable experience may render the 
requested opinion.  

2.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the veteran 
and his representative should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



